MEMORANDUM**
Taxpayers Antonio and Brenda Gomez appeal pro se the district court’s Fed. R.Civ.P. 12(b)(6) dismissal of their action against the Internal Revenue Service and an IRS employee, claiming that they were entitled to an income tax refund for the tax year 2000. The Gomezes concede that they received $132,000 in wages in 2000, but allege that the wages are not subject to federal income tax. They also allege that the IRS agent had no authority to determine their claim was frivolous.
The district court did not err in concluding that the Gomezes failed to state a claim. Compensation for labor or services, paid in the form of wages or salary, is income subject to taxation. United States v. Romero, 640 F.2d 1014, 1016 (9th Cir.1981). The Gomezes are taxpayers within the meaning of the Internal Revenue Code and are subject to federal tax laws and income tax. Id. The district court also properly concluded that the IRS and its employee were not proper parties to a tax refund suit. 26 U.S.C. § 7422(f). We will not review the Gomezes’ remaining claims, which they raise for the first time on appeal. Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.